Title: To George Washington from the Continental Congress Committee of Arrangement, 30 September 1778
From: Continental Congress Committee of Arrangement
To: Washington, George


		Sir Philad. Septr 30. 1778
          When the Committee of Arrangement had the Honour of conferring with you on the Affairs of the Army it appeared to them that it was your Excellys Opinion that no Prisoners or Deserters should be inlisted, & farther that such as had been inlisted should not join the Army: The Treachery of Armand’s Corps about that Time having too fatally demonstrated how little Dependance could be placed on such Characters. In Consequence of which the Committee whose Sentiments perfectly corresponded with what they supposed to be yours wrote to Congress representing the Necessity of putting an immediate Stop to such Inlistments & also of purging such Corps as were proceeding to join the Army under your Excellencys Command. In this Representation they did not expressly point out the Count Pulaski’s Corps, but as it comprehends a considerable Number of those exceptionable Characters we fully intended to include it in the Reform we then recommended.
          This Letter the Committee forwarded to Congress about 2 Weeks after their Arrival at Camp having first shewn it to your Excelly & received your Approbation of its Contents. Upon their Return to This City they found nothing had been done with Pulaski’s Corps—but our Letter had inadvertently been referr’d to the Board of War who also mistaking the Nature of the Reference had wrote to your Excelly for your farther Opinion on this Subject—This Letter your Excelly has answered so as to leave it doubtful whether for some Reasons not express’d you do not mean that Count Pulaski’s Corps should go forward as it is, 
            
            
            
            one half of which at least is composed of Deserters & Prisoners, & We are inclined to think that upon a strict Scrutiny there will be found a much greater Proportion. If this is the Case we presume your Excelly has altered your Opinion at least with Respect to this Corps, either upon farther Consideration or upon some particular Circumstances not attended to when we had the Honour of conversing with you on this Subject. Your Excelly will see by this State that the Committee find themselves in an awkward Situation as having represented the Necessity of a Measure founded upon your Opinion—in which some Gentlemen who favour the Employment of Prisoners & Deserters think we were not sufficiently warranted. And of Course the proposed Scrutiny of this Corps has been delayed & will in all Probability finally fail, unless some farther Advice is received from your Excelly on this Head.
          We must observe that in all Probability if the Corps should be purged there will remain sufficient to compose the original Establishment of 68 Horse & 200 Foot—As the Count has extended his Numbers far beyond it—by adding what he calls supernumerary Troops & Companies.
          The Committee are sensible of the Value of your Excellys Time but as the Determination of this Matter will probably lead to the Settlement of other Corps of like Character, & they are attended with a very heavy Expence, we trust you will not think a few Moments unusefully employed on the Subject. With the most respectful Sentiments & very sincere Regard We are Your Excellys most Obed. Hbbl. Servts
          
            Jos: Reed Chairman
          
        